         Case 1:20-mc-00209-PAE Document 24 Filed 06/29/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 THE FEDERAL REPUBLIC OF NIGERIA;
 ABUBAKAR MALAMI, THE ATTORNEY
 GENERAL OF THE FEDERAL REPUBLIC
 OF NIGERIA,
                      Applicants,
                                                         Case No. 1:20-MC-00209-PAE
                       v.

 VR ADVISORY SERVICES, LTD.; VR
 ADVISORY SERVICES (USA) LLC; VR
 CAPITAL GROUP, LTD.; VR GLOBAL
 ONSHORE FUND, L.P.; VR ARGENTINA
 RECOVERY ONSHORE FUND II, L.P.;
 RICHARD DIETZ; JEFFREY JOHNSON;
 and ASHOK RAJU,
                        Respondents.



                   RESPONDENTS’ NOTICE OF MOTION TO
        (I) VACATE ORDER APPROVING DISCOVERY IN AID OF FOREIGN
       PROCEEDINGS, (II) QUASH SUBPOENAS, AND (III) STAY DISCOVERY


       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. § 1782, Rule 45 of the Federal Rules

of Civil Procedure, and the Court’s memorandum endorsement dated June 23, 2020 (ECF 13), and

upon the Memorandum of Law in Support of Respondents’ Motion to (I) Vacate Order Approving

Discovery in Aid of Foreign Proceedings, (II) Quash Subpoenas, and (III) Stay Discovery; the

Declaration of Zachary D. Rosenbaum dated June 26, 2020; and the Declaration of Andrew

Stafford QC, Respondents VR Advisory Services Ltd., VR Advisory Services (USA) LLC, VR

Global Onshore Fund, L.P., VR Argentina Recovery Onshore Fund II, L.P., Jeffrey Johnson, and

Ashok Raju shall move this Court before the Honorable Paul A. Engelmayer, United States District

Judge, upon a briefing schedule to be set by the Court, for an order vacating the Court’s May 14,


                                               1
         Case 1:20-mc-00209-PAE Document 24 Filed 06/29/20 Page 2 of 2



2020 order (ECF 10), quashing in their entirety the subpoenas directed to Respondents, and staying

discovery, and for other and further relief the Court deems just and proper.

Dated:         New York, New York
               June 26, 2020

                                                      Respectfully submitted,

                                                      KOBRE & KIM LLP

                                                       /s/ Zachary D. Rosenbaum
                                                      Michael S. Kim
                                                      michael.kim@kobrekim.com
                                                      Zachary D. Rosenbaum
                                                      zachary.rosenbaum@kobrekim.com
                                                      Josef M. Klazen
                                                      josef.klazen@kobrekim.com
                                                      Darryl G. Stein
                                                      darryl.stein@kobrekim.com
                                                      Kobre & Kim LLP
                                                      800 Third Avenue
                                                      New York, New York 10022
                                                      Telephone: +1 212 488 1200

                                                      Attorneys for VR Advisory Services Ltd., VR
                                                      Advisory Services (USA) LLC, VR Global
                                                      Onshore Fund, L.P., VR Argentina Recovery
                                                      Onshore Fund II, L.P., Jeffrey Johnson, and
                                                      Ashok Raju.



             Petitioner's opposition, if any, is due by July 10, 2020. Respondent's reply
             is due by July 17, 2020. Section 1782 discovery, previously authorized by
             this Court's order of May 14, 2020, Dkt. 10, is hereby stayed pending
             resolution of the motion to vacate. SO ORDERED.


                            PaJA.�
                       __________________________________
                             PAUL A. ENGELMAYER 6/29/2020
                             United States District Judge




                                                  2
